In a proceeding to compel an accounting, the objectant, William Cerrone, appeals from an order of the Surrogate’s Court, Queens County, dated March 16, 1978, which granted the motion of Edward C. Clarke to be relieved as attorney of record for an administrator, c. t. a., who had died during the pendency of the proceeding. Order reversed, on the law, and motion dismissed, without costs or disbursements. Upon the death of a party to a civil proceeding all further proceedings are stayed until proper *928substitution has been effected (2 Carmody-Wait 2d, NY Prac, § 11:9). Accordingly, until the substitution of a successor administrator, c. t. a., is made, pursuant to SCPA 1418, the Surrogate’s Court lacks jurisdiction to pass upon the motion of Edward C. Clarke to be relieved as counsel (cf. Thomas v Hawkins, 234 App Div 715; Moore v Washington, 34 AD2d 903, 904). Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.